        Case: 3:20-mj-00080-slc Document #: 18 Filed: 10/05/20 Page 1 of 1


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED ST ATES OF AMERICA,

               v.

MARQUON CLARK,                                               Case No.: 20-mj-80

                            Defendant.


                          GOVERNMENT'S MOTION TO SEAL


      The United States of America, by Aaron D. Wegner, an Assistant United States
Attorney for the Western District of Wisconsin, respectfully moves the Court, the
Honorable Magistrate Judge Stephen L. Crocker, for an Order sealing the Government's
unredacted criminal complaint against the captioned defendant. The government
requests said Order under the grounds that publishing specific personally identifiable
information may endanger the lives and safety of certain individuals.
       The government requests that the redacted copy of the criminal complaint and
supporting affidavit be unsealed in ECF and the unredacted copy of the criminal
complaint and supporting affidavit remain under seal.
       WHEREFORE, the government respectfully requests that the Court order the
relief requested.
       Respectfully submitted this 5th day of October, 2020.


                                                  SCOTT C. BLADER
                                                  United States Attorney

                                            By:
                                                  AARON D. WEGNER
                                                  Assistant U.S. Attorney
